
	
		II
		
		110th CONGRESS
		1st Session
		S. 976
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 23, 2007
			Mr. Obama (for himself and
			 Mr. Burr) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To secure the promise of personalized
		  medicine for all Americans by expanding and accelerating genomics research and
		  initiatives to improve the accuracy of disease diagnosis, increase the safety
		  of drugs, and identify novel treatments.
	
	
		1.Short titleThis Act may be cited as the
			 Genomics and Personalized Medicine Act
			 of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The completion of the Human Genome Project
			 in 2003 paved the way for a more sophisticated understanding of diseases and
			 drug responses, which has contributed to the advent of personalized
			 medicine.
			(2)Personalized medicine is the application of
			 genomic and molecular data to better target the delivery of health care,
			 facilitate the discovery and clinical testing of new products, and help
			 determine a person’s predisposition to a particular disease or
			 condition.
			(3)Many commonly-used drugs are typically
			 effective in only 40 to 60 percent of the patient population.
			(4)In the United States, up to 15 percent of
			 hospitalized patients experience a serious adverse drug reaction, and more than
			 100,000 deaths are attributed annually to such reactions.
			(5)Pharmacogenomics has the potential to
			 dramatically increase the efficacy and safety of drugs and reduce health care
			 costs, and is fundamental to the practice of genome-based personalized
			 medicine.
			(6)Pharmacogenomics is the study of how
			 genetic variation affects a person’s response to drugs. This relatively new
			 field combines pharmacology (the science of drugs) and genomics (the study of
			 genes and their functions) to develop safer and more effective medications and
			 dosing regimens that will be tailored to an individual's genetic makeup.
			(7)The cancer drug Gleevec was developed based
			 on knowledge of the chromosomal translocation that causes chronic myelogenous
			 leukemia, which is characterized by an abnormal growth in the number of white
			 blood cells. The mean 5-year survival for affected patients who are treated
			 with Gleevec is 95 percent, which contrasts to a 5-year survival of 50 percent
			 for patients treated with older therapies.
			(8)The ERBB2 gene helps cells grow, divide and
			 repair themselves. One in 4 breast cancers are characterized by extra copies of
			 this gene, which causes uncontrolled and rapid tumor growth. Pharmacogenomics
			 research led to both the development of the test for this type of breast cancer
			 as well as an effective biologic, Herceptin.
			(9)Warfarin, a blood thinner used to prevent
			 the formation of life-threatening clots, significantly elevates patient risk
			 for bleeding in the head or gastrointestinal tract, both of which are
			 associated with increased rates of hospitalization, disability and death.
			 Pharmacogenomic researchers have identified and developed tests for genetic
			 variants in the cytochrome P450 metabolizing enzyme (CYP2C9) and vitamin K
			 epoxide reductase complex that increase risk for these adverse events. By using
			 a companion diagnostic test for these two genes, physicians can modify the
			 dosing regimen and decrease the likelihood of adverse events.
			(10)Although the cancer drug 6-mercaptopurine
			 (6–MP) cures 85 percent of children with acute lymphoblastic leukemia,
			 historically, a significant number of patients would die inexplicably from the
			 drug. Researchers later discovered that 1 in 300 individuals inherit an
			 inactive version of the gene encoding the metabolizing enzyme thiopurine
			 methyltransferase (TPMT) from both their mother and father and, as a result,
			 should receive only a fraction of the standard dose of purine drugs. In
			 addition, 1 in 10 individuals have only 1 copy of the gene with variable
			 function, and the dosage of 6-MP must be adjusted for a subset of these
			 patients. Physicians now are able to screen for TPMT gene variants before
			 administering these drugs.
			(11)Research into the genetics of breast cancer
			 identified two pivotal genes, BRCA1 and BRCA2, mutations in which correspond to
			 a significantly increased lifetime risk of developing breast and ovarian
			 cancer. Individuals in affected families or with specific risk factors may use
			 genetic testing to identify whether they carry mutations in these genes and to
			 inform their decisions about treatment options, including prophylatic
			 mastectomy and oophorectomy.
			(12)Realizing the promise of personalized
			 medicine will require continued Federal leadership and agency collaboration,
			 expansion and acceleration of genomics research, a capable genomics workforce,
			 incentives to encourage development and collection of data on the analytic and
			 clinical validity and clinical utility of genomic tests and therapies, and
			 improved regulation over the quality of genetic tests, direct-to-consumer
			 advertising of genetic tests, and use of personal genomic information.
			3.DefinitionsIn this Act:
			(1)BiobankThe term biobank means a
			 shared repository of human biological specimens that may also include data
			 associated with such specimens collected for medical or research purposes.
			 Human biological specimens may include body fluids, tissues, blood, cells, or
			 materials derived from these sources, and data associated with such specimens
			 may include health information or environmental data.
			(2)BiomarkerThe term biomarker means an
			 analyte found in or derived from a patient specimen that is objectively
			 measured and evaluated as an indicator of normal biologic processes, pathogenic
			 processes, or pharmacologic responses to a therapeutic intervention.
			(3)CLIAThe term CLIA means the
			 Clinical Laboratory Improvement Amendments of 1988 (42 U.S.C. 263a).
			(4)EnvironmentThe term environment means
			 conditions or circumstances that are nongenetic but may have a health
			 impact.
			(5)Genetic testThe term genetic test means an
			 analysis of human DNA, RNA, chromosomes, proteins, or metabolites, that detects
			 genotypes, mutations, or chromosomal and biochemical changes.
			(6)Laboratory-developed genetic
			 testThe term
			 laboratory-developed genetic test means a genetic test that is
			 designed, validated, conducted, and offered as a service by a clinical
			 laboratory subject to CLIA using either commercially available analyte specific
			 reagents (FDA-regulated) or reagents prepared by the laboratory (not
			 FDA-regulated), or some combination thereof.
			(7)Pharmacogenetic testThe term pharmacogenetic test
			 means a genetic test intended to identify individual variations in DNA sequence
			 related to drug absorption and disposition (pharmacokinetics) or drug action
			 (pharmacodynamics), including polymorphic variation in the genes that encode
			 the functions of transporters, receptors, metabolizing enzymes, and other
			 proteins.
			(8)Pharmacogenomic test
				(A)In generalThe term pharmacogenomic test
			 means a genetic test intended to identify individual variations in
			 single-nucleotide polymorphisms, haplotype markers, or alterations in gene
			 expression or inactivation, that may be correlated with pharmacological
			 function and therapeutic response.
				(B)Variations and alterationsFor purposes of this paragraph, the
			 variations or alterations referred to in subparagraph (A) may be a pattern or
			 profile of change, rather than a change in an individual marker.
				(9)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			4.Genomics and Personalized Medicine
			 Interagency Working Group
			(a)In generalNot later than 90 days after the date of
			 enactment of this Act, the Secretary shall establish within the Department of
			 Health and Human Services the Genomics and Personalized Medicine Interagency
			 Working Group (referred to in this Act as the IWG).
			(b)DutiesThe IWG shall facilitate collaboration,
			 coordination, and integration of activities within the Department of Health and
			 Human Services and other Federal agencies, and among such agencies and relevant
			 public and private entities, by—
				(1)reviewing current and proposed genomic
			 initiatives, in order to identify shared interests and leverage
			 resources;
				(2)prioritizing new genomic initiatives, based
			 on areas of need as measured by public health impact;
				(3)reaching consensus on standardized genomic
			 terminology, definitions, and data code sets for adoption and use in Federally
			 conducted or supported programs;
				(4)establishing and disseminating quality
			 standards and guidelines for the collection, processing, archiving, storage,
			 and dissemination of genomic samples and data for research and clinical
			 purposes;
				(5)developing and promulgating guidelines
			 regarding procedures, protocols, and policies for the safeguarding of the
			 privacy of biobank subjects, in accordance with the Office for Human Research
			 Protection and Clinical Research Policy Analysis and Coordination Program at
			 the National Institutes of Health, and other guidelines as appropriate;
				(6)reviewing and making recommendations to
			 address ownership and patient access issues with respect to genomic samples and
			 analyses;
				(7)developing and promulgating guidelines
			 regarding procedures, protocols, and policies for access to patient data,
			 genomic samples, and associated health information by non-governmental entities
			 for research purposes;
				(8)developing and disseminating guidelines for
			 constructing informed consent forms that ensure patient privacy and
			 confidentiality of associated clinical data and information, understanding of
			 research procedures, benefits, risks, rights, and responsibilities, and
			 continuous voluntary participation; and
				(9)providing recommendations for the
			 establishment of a distributed database, pursuant to section 5.
				(c)IWG ChairpersonThe Secretary, or his or her designee,
			 shall serve as chairperson of the IWG.
			(d)MembersIn addition to the Secretary, the IWG shall
			 include members from the—
				(1)National Institutes of Health;
				(2)Centers for Disease Control and
			 Prevention;
				(3)Food and Drug Administration;
				(4)Health Resources and Services
			 Administration;
				(5)Office of Minority Health;
				(6)Agency for Healthcare Research and
			 Quality;
				(7)Centers for Medicare & Medicaid
			 Services;
				(8)Veterans Health Administration;
				(9)Office of the National Coordinator for
			 Health Information Technology;
				(10)Department of Energy;
				(11)Armed Forces Institute of Pathology;
				(12)Indian Health Service; and
				(13)other Federal departments and agencies as
			 determined appropriate by the Secretary.
				(e)Public inputThe IWG shall solicit input from relevant
			 stakeholders with respect to meeting the duties described in subsection
			 (b).
			(f)ReportNot later than 18 months after the date of
			 enactment of this Act, the Secretary shall prepare and submit a report to the
			 appropriate committees of Congress and to the public on IWG deliberations,
			 activities, and recommendations with respect to meeting the duties described in
			 subsection (b).
			(g)TerminationThe IWG shall terminate after submitting
			 the report described in subsection (f), or later at the discretion of the
			 Secretary.
			(h)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section, $1,000,000 for fiscal
			 years 2008 and 2009.
			5.National Biobanking Initiative
			(a)In generalThe Secretary shall advance the field of
			 genomics and personalized medicine through establishment of a national
			 biobanking distributed database for the collection and integration of genomic
			 data, and associated environmental and clinical health information, which shall
			 facilitate synthesis and pooled analysis of such data.
			(b)DatabaseWith respect to the national biobanking
			 distributed database, the Secretary shall—
				(1)adhere to relevant guidelines, policies,
			 and recommendations of the IWG, pursuant to section 4;
				(2)establish, directly or by contract, a
			 single point of authority to manage operations of the database;
				(3)incorporate biobanking data from Federally
			 conducted or supported genomics initiatives, as feasible;
				(4)encourage voluntary submission of
			 biobanking data obtained or analyzed with private or non-Federal funds;
				(5)facilitate submission of data, including
			 secure and efficient electronic submission;
				(6)allow public use of data only—
					(A)with appropriate privacy safeguards in
			 place; and
					(B)for health research purposes;
					(7)determine appropriate procedures for access
			 by nongovernmental entities to biobank data for research and development of new
			 or improved tests and treatments, and submission of data generated from such
			 samples to the Food and Drug Administration as part of the approval process for
			 drugs and devices;
				(8)conduct, directly or by contract,
			 analytical research, including clinical, epidemiological, and social research,
			 using biobank data; and
				(9)make analytic findings from biobanking
			 initiatives supported by Federal funding publicly available within an
			 appropriate timeframe to be determined by the Secretary.
				(c)Rule of constructionNothing in this section shall be construed
			 to require the submission or acceptance of biological specimens.
			(d)Biobank initiatives grants
				(1)In generalThe Secretary shall establish a grant
			 program for eligible entities to develop or expand biobanking initiatives to
			 increase understanding of how genomics interacts with environmental factors to
			 cause disease, and to accelerate the development of genomic-based tests and
			 treatments.
				(2)Eligible entities
					(A)In generalFor purposes of this subsection, eligible
			 entities include academic medical centers and other entities determined
			 appropriate by the Secretary. Eligible entities desiring a grant under this
			 subsection shall submit an application to the Secretary in accordance with this
			 subsection, at such time, in such manner, and containing such additional
			 information as the Secretary may require.
					(B)PriorityAcademic medical centers that partner with
			 health care professionals within their communities in order to obtain diverse
			 genomic samples shall be given priority for awards made under this
			 subsection.
					(3)RequirementsThe Secretary shall ensure that biobanks
			 supported by grant awards under this section—
					(A)adhere to guidelines and recommendations
			 developed pursuant to section 4;
					(B)are established to complement activities
			 related to the implementation of current Federal biobanking research
			 initiatives, as feasible;
					(C)are based on well-defined populations,
			 including population-based registries of disease and family-based
			 registries;
					(D)collect data from participants with diverse
			 genomic profiles, demographics, environmental exposures, and presence or
			 absence of health conditions and diseases, as appropriate;
					(E)meet quality standards for the collection,
			 processing, archiving, storage, and dissemination of data, which shall be
			 developed by the IWG;
					(F)have practical experience and demonstrated
			 expertise in genomics and its clinical and public health applications;
					(G)establish mechanisms to ensure patient
			 privacy and protection of information from non-health applications and, as
			 feasible, patient access to genomic samples for clinical testing purposes;
			 and
					(H)contribute genomic and associated clinical
			 and environmental data and analyses to the national biobanking distributed
			 database, pursuant to subsection (b).
					(4)Use of fundsAn eligible entity that receives a grant
			 under this subsection shall use the grant funds to develop or expand a
			 biobanking initiative, which may include the following activities:
					(A)Support for scientific and community
			 advisory committees.
					(B)Recruitment and education of
			 participants.
					(C)Development of consent protocols.
					(D)Obtaining genetic samples and associated
			 environmental and clinical information.
					(E)Establishment and maintenance of secure
			 storage for genetic samples and clinical information.
					(F)Conduct of data analyses and evidence-based
			 systemic reviews that allow for the following:
						(i)Identification of biomarkers and other
			 surrogate markers to improve predictions of onset of disease, response to
			 therapy, and clinical outcomes.
						(ii)Increased understanding of gene-environment
			 interactions.
						(iii)Development of genetic screening,
			 diagnostic, and therapeutic interventions.
						(iv)Genotypic characterization of tissue
			 samples.
						(G)Other activities, as determined appropriate
			 by the Secretary.
					(5)Quality assuranceThe Secretary may enter into a contract
			 with an external entity to evaluate grantees under this subsection to ensure
			 that quality standards are met.
				(e)Application of Privacy RulesNothing in this Act shall be construed to
			 supercede the requirements for the protection of patient privacy under—
				(1)the Federal regulations promulgated under
			 section 264(c) of the Health Insurance Portability and Accountability Act of
			 1996 (42 U.S.C. 1320d–2 note); or
				(2)sections 552 and 552a of title 5, United
			 States Code (5 U.S.C. App.).
				(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section, $75,000,000 for fiscal
			 year 2009, and such sums as may be necessary for each of fiscal years 2010
			 through 2014.
			6.Genomics workforce and training
			(a)Genetics and genomics
			 trainingThe Secretary,
			 directly or through contracts or grants to eligible entities, which shall
			 include professional genetics and genomics societies, academic institutions,
			 and other entities as determined appropriate by the Secretary, shall improve
			 the adequacy of genetics and genomics training for diagnosis, treatment, and
			 counseling of adults and children for both rare and common disorders, through
			 support of efforts to—
				(1)develop and disseminate model training
			 program and residency curricula and teaching materials that reflect the new
			 knowledge and evolving practice of genetics and genomics;
				(2)assist the review of board and other
			 certifying examinations by professional societies and accreditation bodies to
			 ensure adequate focus on the fundamental principles of genomics; and
				(3)identify and evaluate options for distance
			 or on-line learning for degree or continuing education programs.
				(b)IntegrationThe Secretary, in collaboration with
			 medical professional societies and accreditation bodies and associations of
			 health professional schools, shall support initiatives to increase the
			 integration of genetics and genomics into all aspects of clinical and public
			 health practice by promoting genetics and genomics competency across all
			 clinical, public health, and laboratory disciplines through the development and
			 dissemination of health professional guidelines which shall—
				(1)include focus on appropriate techniques for
			 collection and storage of genomics samples, administration and interpretation
			 of genetic and genomic tests, and subsequent clinical and public health
			 decisionmaking; and
				(2)specifically target health professionals
			 without formal training or experience in the field of genomics.
				(c)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section $5,000,000 for fiscal
			 year 2008 and such sums as may be necessary for each of fiscal years 2009
			 through 2013.
			7.Realizing the potential of personalized
			 medicine
			(a)National Academy of Sciences
			 studyNot later than 180 days
			 after the date of enactment of this Act, the Secretary shall enter into a
			 contract with the National Research Council of the National Academy of Sciences
			 to study and recommend appropriate incentives to encourage—
				(1)codevelopment of companion diagnostic
			 testing by a drug sponsor;
				(2)development of companion diagnostic testing
			 for already-approved drugs by the drug sponsor;
				(3)companion diagnostic test development by
			 device companies that are not affiliated with the drug sponsor; and
				(4)action on other issues determined
			 appropriate by the Secretary.
				(b)Genetic test quality
				(1)In generalThe Secretary shall improve the
			 availability of information on, and safety and efficacy of, genetic tests,
			 including pharmacogenetic and pharmacogenomic tests.
				(2)Institute of Medicine studyNot later than 30 days after the date of
			 enactment of this Act, the Secretary shall enter into a contract with the
			 Institute of Medicine to conduct a study and prepare a report that includes
			 recommendations to improve Federal oversight and regulation of genetic tests,
			 with specific recommendations on the implementation of the decision matrix
			 under paragraph (3). Such study shall take into consideration relevant reports
			 by the Secretary's Advisory Committee on Genetic Testing and other groups and
			 shall be completed not later than 1 year after the date on which the Secretary
			 entered into such contract.
				(3)Decision matrix
					(A)In generalNot later than 18 months after the date of
			 enactment of this Act, the Secretary, taking into consideration the
			 recommendations of the Institute of Medicine report under paragraph (2), shall
			 implement a decision matrix (referred to in this section as the
			 matrix) to improve the oversight and regulation of genetic
			 tests, including pharmacogenomic and pharmacogenetic tests by
			 determining—
						(i)the classification of all genetic
			 tests;
						(ii)which categories of tests, including
			 laboratory-developed tests, require review and the level of review needed for
			 such categories of tests;
						(iii)which agency shall have oversight over the
			 review process of such categories of tests that are determined to require
			 review; and
						(iv)to the extent practicable, which
			 requirements the agency shall apply to the types of tests identified in clause
			 (ii).
						(B)Level of reviewIn determining the level of review needed
			 by a genetic test, the Secretary shall take into consideration—
						(i)performance characteristics of the test and
			 its target disease or condition;
						(ii)intended use of the test;
						(iii)potential for improved medical conditions
			 and patient harms; and
						(iv)social consequences of the test.
						(C)Comparative analysisTo inform implementation of the matrix, the
			 Secretary shall undertake a comparative analysis of laboratory review
			 requirements under CLIA and those of the Food and Drug Administration
			 to—
						(i)assess and reduce unnecessary differences
			 in such requirements;
						(ii)eliminate redundancies and decrease burden
			 of review, as practicable; and
						(iii)specify which elements of the test
			 constitute a device that may be regulated by the Food and Drug Administration
			 and which elements comprise a service that may be regulated under CLIA.
						(D)RegulationsThe Secretary shall promulgate regulations
			 to implement the matrix not later than the date specified under subparagraph
			 (A).
					(E)Transition periodThe Secretary may not require a laboratory
			 to submit a report under section 510(k) or an application under section 515 of
			 the Federal Food, Drug and Cosmetic Act (21 U.S.C. 301 et seq.) until 180 days
			 after the regulations promulgated under subparagraph (D) take effect.
					(4)Adverse
			 eventsThe Secretary, acting
			 through the Commissioner of Food and Drugs and the Administrator of the Centers
			 for Medicare & Medicaid Services, shall—
					(A)develop or expand adverse event reporting
			 systems to encompass reports of adverse events resulting from genetic
			 testing;
					(B)respond appropriately to any adverse events
			 resulting from such testing; and
					(C)facilitate the use of genetic and genomic
			 approaches, as feasible, to assess risk for, and reduce incidence of, adverse
			 drug reactions.
					(5)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this subsection, $6,000,000 for
			 fiscal year 2008, and such sums as may be necessary for each of fiscal years
			 2009 through 2013.
				(c)Food and Drug Administration
				(1)In general
					(A)Summary informationIf a genetic test that is determined to be
			 within the jurisdiction of the Food and Drug Administration but that does not
			 require review as determined under the matrix, the sponsor of such test shall
			 provide the Secretary with summary information on how such test was validated
			 and its performance characteristics. Such information shall be in a
			 standardized format and with standardized content as specified by the Food and
			 Drug Administration, and shall be made easily accessible to the public.
					(B)Source of informationThe information described under
			 subparagraph (A) may be obtained from the labeling submitted for CLIA
			 complexity categorization.
					(2)Encouragement of companion diagnostic
			 testingThe Secretary may
			 encourage the sponsor of a drug or biological product—
					(A)to codevelop a companion diagnostic test,
			 after filing an investigational new drug application or a new drug application
			 to address significant safety concerns of the drug or biological
			 product;
					(B)to develop a companion diagnostic test if
			 phase IV data demonstrate significant safety or effectiveness concerns with use
			 of the drug or biological product; and
					(C)to relabel the drug or biological product
			 to require validated companion diagnostic testing when evidence of improved
			 outcomes has been established in practice or if data demonstrate significant
			 safety concerns with use of such drug or biological product.
					(3)Pharmacogenomic data
			 submissionThe Secretary
			 shall encourage and facilitate voluntary pharmacogenomic data submission from
			 drug sponsors, which may include—
					(A)the development and dissemination of
			 guidance on relevant policies, procedure and practice regarding such
			 submission;
					(B)the provision of technical
			 assistance;
					(C)the establishment of a mechanism to store,
			 maintain and analyze such data, in collaboration with the National Institutes
			 of Health and the Centers for Disease Control and Prevention;
					(D)determining when such data may be used to
			 support an investigational new drug or a new drug application;
					(E)the conduct of a study of the use of
			 genomic approaches to understand and reduce adverse drug reactions; and
					(F)other activities determined appropriate by
			 the Commissioner.
					(4)Termination of certain advertising
			 campaignsThe Food and Drug
			 Administration shall collaborate with the Federal Trade Commission to identify
			 and terminate, pursuant to section 5 of the Federal Trade Commission Act (15
			 U.S.C. 45), advertising campaigns that make false, misleading, deceptive, or
			 unfair claims about the benefits or risks of genetic tests.
				(d)Centers for medicare & medicaid
			 services
				(1)In generalIf a genetic test that is determined to be
			 within the jurisdiction of the Centers for Medicare & Medicaid Services but
			 that does not require review as determined under the matrix, the sponsor of
			 such test shall provide the Administrator of the Centers for Medicare &
			 Medicaid Services with summary information on how the test was validated and
			 its performance characteristics. Such information shall be in a standardized
			 format and with standardized content as specified by the Centers for Medicare
			 & Medicaid Services, and shall be made easily accessible to the
			 public.
				(2)Specialty
			 areaTo ensure the accuracy,
			 validity, and reliability of clinical genetic tests that do not require
			 premarket approval by or notification to the Food and Drug Administration, and
			 to improve oversight of genetic test laboratories, the Director of the Division
			 of Laboratory Services of the Survey and Certification Group of the Center for
			 Medicaid and State Operations of the Centers for Medicare & Medicaid
			 Services, in collaboration with the Clinical Laboratory Improvement Advisory
			 Committee at the Centers for Disease Control and Prevention, shall establish a
			 specialty area for molecular and biochemical genetic tests, in order to—
					(A)develop criteria for establishing analytic
			 and clinical validity for genetic tests that are determined to require review
			 under the matrix;
					(B)specify requirements for proficiency
			 testing for laboratories;
					(C)provide guidance regarding the scope of
			 duty for laboratory directors;
					(D)make information easily accessible to the
			 public about—
						(i)laboratory certification; and
						(ii)analytic and clinical validity for genetic
			 tests that are determined to require high level review under the matrix;
			 and
						(E)conduct other activities at the discretion
			 of the Administrator of the Centers for Medicare & Medicaid
			 Services.
					(3)Reimbursement
					(A)CodingTo foster adoption of genetic screening
			 tools, the Administrator of the Centers for Medicare & Medicaid Services
			 shall—
						(i)assess and update current procedure
			 terminology codes to encourage the rapid review and coverage of novel tests
			 through the creation of new HCPCS codes and adoption of new CPT codes and
			 without undue reliance on national coverage determinations; and
						(ii)determine and implement fair and reasonable
			 coverage policies and reimbursement rates for medically necessary genetic and
			 genomic treatments and services, including laboratory testing.
						(B)Budget neutralityBefore enhancing payment for a year
			 pursuant to this paragraph, the Secretary shall, if necessary, provide for an
			 adjustment to payments made under part B of title XVIII of the Social Security
			 Act (42 U.S.C. 1395j et seq.) in that year to ensure that such payments shall
			 be equal to aggregate payments that would have been made under such part in
			 that year if this paragraph had not been enacted.
					(e)Centers for Disease Control and
			 Prevention
				(1)Direct-to-consumer marketingNot later than 2 years after the date of
			 enactment of this Act, the Director of the Centers for Disease Control and
			 Prevention, with respect to genetic tests for which consumers have direct
			 access, shall—
					(A)conduct an analysis of the public health
			 impact of direct-to-consumer marketing to the extent possible from available
			 data sources;
					(B)analyze the validity of claims made in
			 direct-to-consumer marketing to determine whether such claims are substantiated
			 by competent and reliable scientific evidence; and
					(C)make recommendations to the Secretary
			 regarding necessary interventions to protect the public from potential harms of
			 direct-to-consumer marketing and access to genetic tests.
					(2)Public awarenessThe Director shall expand efforts to
			 educate and increase awareness of the general public about genomics and its
			 applications to improve health, prevent disease and eliminate health
			 disparities. Such efforts shall include the—
					(A)ongoing collection of data on the
			 awareness, knowledge and use of genetic tests through public health
			 surveillance systems, and analysis of the impact of such tests on population
			 health; and
					(B)integration of the use of validated genetic
			 and genomic tests in public health programs as appropriate.
					(3)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this subsection, $10,000,000 for
			 fiscal year 2008, and such sums as may be necessary for each of fiscal years
			 2009 through 2013.
				(f)Agency for Healthcare Research and
			 QualityThe Director of the
			 Agency for Healthcare Research and Quality, after consultation with the IWG and
			 other public and private organizations based in the United States and abroad,
			 as appropriate, shall support the assessment of the clinical utility and
			 cost-effectiveness of companion diagnostic tests that guide prescribing
			 decisions, through research that—
				(1)develops standardized tools and
			 methodologies to assess the clinical utility and cost-effectiveness of such
			 tests, as well as criteria for use;
				(2)establishes and validates drug dosing
			 algorithms for which such tests can improve outcomes, taking into
			 consideration—
					(A)a reduction in toxicity, adverse events,
			 and mortality;
					(B)improved clinical outcomes and quality of
			 life, including decreased requirements for monitoring and laboratory testing;
			 and
					(C)the impact on the direct and indirect costs
			 of health care, which may include costs due to length of hospital stay, length
			 of time to identify safe and effective dosing for patients, toxicity and
			 adverse events, and other measures of health care utilization and
			 outcomes;
					(3)supports and expedites the development of
			 clinical decision tools for clinical use of genetic tests, as warranted;
			 and
				(4)prioritizes the development of such tests
			 for diseases and health conditions that have a significant public health impact
			 because of prevalence, risk of complications from treatment, and other factors
			 determined appropriate by the Director.
				(g)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section, $10,000,000 for fiscal
			 year 2008, and such sums as may be necessary for each of fiscal years 2009
			 through 2013.
			
